In re McDaniel, Walter; — Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “F”, No. 303-365; to the Court of Appeal, Fourth Circuit, No. 89KW 1938.
Granted in part. The district court is ordered to furnish relator with a copy of the preliminary hearing transcript in 303-365F and consider on the merits any post conviction petition reasserting the claim of ineffective assistance of counsel supported by resort to the preliminary hearing transcript.